Opinion by
Mb. Justice Mitchell,
This is an interpleader between claimants to a fund brought into court by the Northwestern Masonic Aid Association in discharge of its liability on a certificate of membership issued to Jeremiah H. Heasley, Sr.
The association is an Illinois corporation, chartered as a beneficial association, and it issued its certificate of membership in that capacity. By the law of Illinois such associations are not insurance companies. Prima facie this association therefore was a beneficial association, and it was so held in Northwestern Masonic Aid Association v. Jones, 154 Pa. 99, where it was said by Thompson, J., in delivering the opinion of the Court, “ The purpose of the association was to secure pecuniary aid to the widow, orphans, heirs and devisees of deceased members. .... It is not an insurance company, nor are these certificates, issued by it in the state of Illinois, contracts of insurance.” The undertaking of insurance companies and of beneficial associations being alike to pay money after death, their business inevitably runs upon closely allied lines, but the distinctive marks are pointed out with great clearness by our late Brother Clark, in Com. v. Association, 137 Pa. 412. We have examined the evidence in the present case and are of opinion that it was not sufficient to overcome the presumptions from the charter of the association and the law of Illinois, nor to justify a disregard of the prior decision of this Court on the status of this association.
Heasley, Sr., as a member, had a right to change the beneficiary named in his certificate at his will upon the surrender of the certificate, or, in case of its loss or destruction, upon an affidavit setting forth the circumstances. These latter provisions were clearly for the protection of the association itself, and did not create any right in the beneficiary or any other person by the mere possession of the certificate. In 1890, after the death of his son Pitt, the first beneficiary, Heasley, Sr., procured a *548new certificate, naming his son J. H. Heasley, Jr., as beneficiary, upon an affidavit that the first certificate was lost or destroyed and that he was unable to obtain it. It appears that in fact it was at that time in possession of the plaintiff, the widow of the first beneficiary, Pitt, but she had refused to give it up,- and it was therefore true that Heasley, Sr., was unable to obtain it for purpose of surrender. The plaintiff’s husband, being a mere voluntary beneficiary, had no vested right in the certificate or the money to become due upon it which he could transmit to her by will or by possession of the instrument. When Heasley, Sr., exercised his privilege as a member to change the beneficiary, and the association accepted his affidavit as a compliance with its by-law and issued the new certificate payable to J. H. Heasley, Jr., the latter’s right attached, and the widow of the former beneficiary had no standing to question it.
The learned judge below divided the fund by an equitable proportion based on the payments of assessments by the parties respectively. But there was no basis for such division. So far as appears, all the payments, during the life of Heasley, Sr., were voluntary, and could not interfere with his rights as a member. Had they been made under a contract with him, the case might have been different, and an equity made out, but such contract is neither averred nor proved.
Decree reversed, and fund directed to be paid to appellant, J. H. Heasley, Jr. Costs to be paid by appellee.